Citation Nr: 1722032	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-27 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss. 

5.   Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for a right knee disability.


9.  Entitlement to service connection for a right shoulder disability.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a September 2009 rating decision, service connection for tinnitus and bilateral hearing loss was denied.  The Veteran perfected an appeal as to the issue of service connection for tinnitus.

In a December 2012 rating decision, in pertinent part, service connection was denied for anxiety disorder (also claimed as adjustment disorder depressive disorder and panic attacks);  right hip condition; bilateral sensorineural hearing loss (on the basis that the evidence submitted was not new and material); lumbar strain; right knee condition; right shoulder condition; and a TBI.

In a July 2015 rating decision, entitlement to a TDIU was denied and an appeal perfected by the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right hip disability, a lumbar spine disability, a right knee disability, and a right shoulder disability as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Tinnitus is attributable to service.  

2.  The Veteran suffered a head injury during service which resulted in a TBI with residual vertigo and visual disability.

3.  Anxiety disorder, not otherwise specified, is attributable to service.  

4.  A September 2009 rating decision denied service connection for bilateral hearing loss and the Veteran did not appeal.

5.  Evidence submitted since the September 2009 rating decision relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

6.  Bilateral hearing loss is attributable to service.



CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  A head injury during service which resulted in a TBI with residual vertigo and visual disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

3.  Anxiety disorder, not otherwise specified, was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

4.  The September 2009 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

5.  New and material evidence has been received since the September 2009 rating decision and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims addressed in the decision portion of this decision are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, tinnitus and sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if such becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Tinnitus and TBI

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Therefore, by definition, it is inherently subjective.  As such, the Veteran is competent even as a layman to say he has had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the question is not so much whether the Veteran is competent to say he had and continues to have this condition, rather, whether his lay testimony concerning this also is credible to, in turn, ultimately have probative value in establishing this as fact.

The service treatment records (STRs) do not reflect a finding or diagnosis of tinnitus.  The STRS do document a head injury wherein the Veteran suffered a laceration of his scalp and complained of pain in the sacroiliac area.  He fell from a cockpit of an aircraft that was 5 feet high and landed on concrete.  The STRs indicated that there was no loss of consciousness (LOC).  VA has conceded that the Veteran was exposed to acoustic trauma during service during his service as an aircraft safety equipment mechanic.  The Veteran also had post-service noise exposure as a fireman as he was exposed to siren noise. 

Post-service, the Veteran was examined by VA in July 2009.  The VA examiner opined that the Veteran's tinnitus was not related to service based on the silence of complaints of tinnitus in his service treatment records (STRs).

Subsequently, lay evidence was received which indicated that the Veteran was exposed to loud noises during service on the flight line.  In addition, the lay evidence indicated that the Veteran suffered an accident while on the flight line from a fall in which he hit his head, was knocked unconscious, had a laceration on his head, and complained of tinnitus after the accident and until the current time.  The Veteran contends the same.  

In June 2011, the Veteran was seen by a private audiologist and reported his history of the fall from an aircraft with tinnitus afterwards.

In August 2011, the Veteran's private physician, Dr. P.Y., noted that during service, the Veteran was exposed to the acoustic trauma of jet engines and flightline noise.  He stated that the Veteran had suffered from bilateral intermittent tinnitus.  It was his opinion that the bilateral intermittent tinnitus was directly and causally related to the acoustic trauma and was a permanent condition.  This physician also noted that the Veteran suffered a fall during service from an aircraft of at least 10 feet (it was actually 5 feet).  He stated that the Veteran landed on the tarmac on his right side with direct blunt force trauma to his right shoulder, right knee, and head.  He was taken to hospital where he was admitted for five (5) days for treatment to his musculoskeletal injuries and lacerations to his head.  Thereafter following the blunt force trauma to the head, the Veteran suffered from recurrent vertigo and visual disturbances via blurred vision.  On examination, his consensual reflex was suboptimal right to left and was unstable in the Rhomberg testing position.  The diagnosis was post-traumatic residual TBI with vertigo secondary to TBI, and visual disturbances secondary to TBI.

In October 2012, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran did not have a TBI  as defined by Department of Defense (DOD) guidelines nor by any current medical protocol.  The examiner felt that the private physician, Dr. Y., based a diagnosis on his personal opinion which could not be sustained by current medical literature.  However, a review of the clinical findings shows that they are inconsistent with other findings of records regarding tinnitus and psychiatric complaints.  

In January 2016, Dr. P.D. also referenced the inservice injury and indicated that the fall was about from 8 feet.  He stated that the accident resulted in blunt force trauma that caused a concussion and lacerations to the head, followed by severe injuries to his right shoulder, right hip/pelvic area, and his right knee.  This examiner indicated that the Veteran had a TBI with resultant vertigo and tinnitus.  He reported that unfortunately, vertigo and tinnitus which include damage to cranial nerves is progressive and can be permanent.  In addition, the Veteran had multiple visual disturbances, among them, blurred vision, and abnormal intermittent nystagmus.  Following the examination, his consensual reflex was suboptimal on the right, denoting a history of TBI and this was a common finding.  He opined that the aforementioned eye problems could be related back to his military incident. 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In this case, the Board accepts that the Veteran had inservice noise exposure.  The Board also finds post-service occupational noise exposure.  The Veteran contends that his tinnitus is due to both inservice acoustic trauma as well as an inservice head injury, which he maintains also resulted in a TBI with residuals.  The inservice head injury was documented.  The STRs note a fall from 5 feet with no LOC, and a head laceration that was sutured.  Thus, there is evidence of a head trauma.  The Veteran has indicated that he did have a LOC which is also asserted in the supporting lay evidence.  A VA examiner indicated that there is no current diagnosis of TBI, but that is contradicted by private medical reports which reflect current TBI with residual tinnitus, vertigo, and visual disability.  The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether tinnitus as well as a TBI with additional residual vertigo and visual disability is attributable to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on essentially accurate medical histories, and, in particular, the history of both acoustic trauma and the documented head injury.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus and a head injury with resultant TBI with residual vertigo and visual disability is warranted.

Psychiatric Disability 

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The STRs do not reflect any psychiatric treatment, findings, or diagnosis.  

The Veteran asserts that when he fell from the aircraft, he was close to falling in the engine and could have died.  He contends that this incident resulted in a current psychiatric disability.

Post-service, the Veteran was seen by Dr. W.A., a private examiner.  In an August 2011 report, Dr. A. referenced the Veteran's history and performed psychological testing and a mental status examination.  The diagnosis was adjustment disorder with anxiety, panic disorder without agoraphobia, and depressive disorder, not otherwise specified.  He had symptoms of PTSD.  The examiner opined that the anxiety-based psychiatric impairment was related to service.

In August 2011, Dr. Y. stated that the Veteran had symptoms of PTSD which included, but were not limited to insomnia, sleep deprivation, anxiety, anger, rage, isolation, memory loss, hypervigilance, depression, and memory loss.  He said that the Veteran was under the evaluation of the appropriate mental health professionals with regard to his PTSD and this examiner would most probably defer to the specialty practitioner's judgment in this regard.  Nonetheless, he expressed that PTSD was directly and causally related to his military service.  

In November 2012, the Veteran was afforded a VA examination.  The examiner opined that the current diagnosis was anxiety disorder, not otherwise specified, was more likely than not multifactorial in its etiology  The examiner did not rule out military experience(s) being a factor.  The examiner stated that he could not resolve whether the fall was a factor without resorting to mere speculation.

In January 2016, Dr. D. indicated that the Veteran suffered from PTSD which had manifested since the brain trauma.  However, he said that the Veteran should be managed by a mental health professional and was provided a referral.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that both the VA examiner and Dr. A. are a mental health specialists.  The other physicians made note that they were not specialists in that field and would defer to the specialists.  Therefore, the two former opinions are more probative.  Dr. A. indicated that the Veteran has symptoms of PTSD, but PTSD was not diagnosed.  However, his current psychiatric disability is related to service.  The VA examiner also did not diagnose PTSD, instead agreeing with Dr. A. that the Veteran had an anxiety disorder.  The VA examiner did not provide a definitive opinion, as noted.  In this case, and in affording the Veteran all reasonable doubt, the Board finds that the most probative evidence establishes that the Veteran's currently diagnosed anxiety disorder, not otherwise specified, is etiologically related to service.  Accordingly and in affording all reasonable doubt, service connection for anxiety disorder, not otherwise specified, is warranted.   

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

The September 2009 rating decision denied service connection for bilateral hearing loss.  At that time, the STRs were of record which did not show hearing loss in either ear at the time of discharge.  Also of record was a July 2009 VA audiological examination which showed current hearing loss and reflected an opinion that current hearing loss was not related to service because the Veteran's hearing was normal at separation from service.

A notice of disagreement was not received within the subsequent one-year period; the Veteran indicated that he was not appealing the hearing loss issue when he appealed the tinnitus issue.  Further, additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the September 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  To reopen a finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis which, in this case, was in September 2009.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  This evidence includes a 2011 private audiologist examination showing hearing loss.  The evidence also includes an opinion of Dr. Y. that the Veteran was exposed to the acoustic trauma of jet engines and flightline noise during service.  Dr. Y. stated that the Veteran had suffered from progressive bilateral hearing loss.  He opined that it was more likely than not that the bilateral hearing loss was directly and causally related to the acoustic trauma during service.  The evidence also includes the lay statements from service buddies that the Veteran was exposed to acoustic trauma during service.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional lay and medical evidence provides a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the September 2009 rating decision.  Therefore, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

With regard to service connection on the merits, the is evidence of current bilateral hearing loss; however, there are conflicting medical opinions.  In affording the Veteran all reasonable doubt, the Board finds that service connection is warranted.  The VA opinion indicated that the Veteran's hearing was normal on separation, but that is not dispositive as to whether current hearing loss is related to service per 38 C.F.R. § 3.303(d).  The private examiner is not an audiologist, but that opinion is supported by the service records and lay evidence showing that the Veteran had extensive noise exposure.  Thus, service connection for bilateral hearing loss is warranted.



							(Continued on the next page)

ORDER

Service connection for bilateral tinnitus is granted.

Service connection for a head injury with resultant TBI with residual vertigo and visual disability is granted.

Service connection for anxiety disorder, not otherwise specified, is granted.

Service connection for bilateral hearing loss is granted.


REMAND

With regard to the orthopedic disabilities, the Veteran contends that service connection for a right hip disability, a lumbar spine disability, a right knee disability, and a right shoulder disability, is in order based on his assertion that the inservice fall from an aircraft resulted in him falling on his right side and suffering injuries.

The STRs document the fall and the head trauma as well as complaints of pain in the sacroiliac area.  There is no mention of the lumbar spine, right hip, right knee, or right shoulder.  However, there is lay evidence that the Veteran did in fact land on his right side.  There are also positive medical opinions provided by Dr. Y. and Dr. D.  The negative VA opinion was based on part due to a lack of current diagnoses as well as some inconsistencies in the reports of record.  

The Board finds that a current adequate VA examination and opinion are needed as the private medical evidence alone does not adequately address the STRs and the VA examination does not adequately address current diagnoses (including involvement of the L5-S1 area) as well as subsequent evidence.  

With regard to a TDIU, a VA examiner must assess whether the disabilities granted herein establish a basis for that benefit.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back, right hip, right knee, and right shoulder disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back, right hip, right knee, and right shoulder disabilities had its clinical onset during service or is related to any in-service disease, event, or injury; and whether arthritis of any joint was manifest within one year of service.  

The examiner should note that there is lay evidence that the Veteran fell on his right side during the fall in service.  The examiner should also note that there are solely complaints of sacroiliac pain (and head trauma) at that time.  The examiner should address any current L5-S1 disability with regard to the sacroiliac complaints during service.  The examiner should address the lay complaints of joint pain since service.  The examiner should address the positive medical reports.

With regard to a TDIU, the VA examiner should address the functional impairment (include with respect to activities of daily living, and occupational and social functioning) due to his service-connected disabilities (currently tinnitus, residuals of head injury, anxiety, bilateral hearing loss).  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


